     Case 1:19-cv-00396-DAD-JDP Document 47 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DYRELL WAYNE JONES,                            Case No. 1:19-cv-00396-DAD-JDP
12                 Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION
                                                     FOR MISCELLANEOUS RELIEF
13           v.
                                                     ECF No. 46
14    M. PITCHFORD, et al.,
                                                     ORDER THAT DEFENDANTS RESPOND TO
15                 Defendants.                       PLAINTIFF’S MOTION TO EXTEND
                                                     DISCOVERY WITHIN FOURTEEN DAYS
16
                                                     ECF No. 45
17
                                                     ORDER THAT THE CLERK’S OFFICE SEND A
18                                                   COPY OF THIS ORDER TO THE LITIGATION
                                                     COORDINATOR AT SALINAS VALLEY
19                                                   STATE PRISON
20
21          Plaintiff’s motion for additional prison phone calls, ECF No. 46, is denied. This court
22   generally does not have the power to enforce such requests against non-parties. However, the
23   court will order that a copy of this document be sent to the litigation coordinator at plaintiff’s
24   facility. The court does hope that the litigation coordination may be able to help plaintiff with
25   additional resources needed in this case, including (potentially) phone calls.
26          Plaintiff has also moved for a 90-day discovery extension. ECF No. 45. While the court
27   is open to the possibility of extending discovery, it would be useful to know whether defendants
28


                                                        1
     Case 1:19-cv-00396-DAD-JDP Document 47 Filed 09/11/20 Page 2 of 2

 1   object to such an extension. Within fourteen days, the court asks that defendants file a response

 2   to plaintiff’s motion.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     September 11, 2020
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8   No. 205.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
